Citation Nr: 0305951	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  91-55 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1973.  

Historically, it is noted that service connection for a 
nervous condition was denied in a July 1978 rating action.  
The veteran was notified of the denial in RO correspondence 
dated in August 1978, but he did not file a timely notice of 
disagreement.  Following appellate review in December 1981, 
the Board of Veterans' Appeals (Board) determined that the 
veteran did not timely appeal the July 1978 rating action 
denying service connection for an acquired psychiatric 
disorder.  

In a November 1988 rating action, the RO again denied service 
connection for a nervous condition.  The veteran perfected a 
timely appeal.  Following appellate review in January 1992, 
the Board determined that the veteran's claim was more 
properly characterized as an application to reopen his claim 
and remanded the issue for further development by the RO.  
The case was again remanded in December 1997 at which time 
the RO was directed to address the issue of whether new and 
material evidence had been presented to reopen the claim of 
service connection for a psychiatric disorder.  Following 
appellate review in October 2000, the Board determined that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disorder.  At that time, the case was remanded to the RO for 
additional development and for adjudication of his claim on 
the merits.  The case was returned to the Board in November 
2002.  

The veteran provided testimony at a hearing before three 
Members of the Board in Washington, D.C. in November 1991.  A 
transcript of the hearing is of record.  As noted by the 
Board previously, the veteran was asked whether he wished to 
have another hearing, in view of the fact that the Board 
Members who conducted the hearing were no longer employed at 
the Board, but he failed to respond to the request.  Thus it 
is taken that he desires no further hearing.  



REMAND

Regrettably, this case must be remanded yet again.  As 
provided in greater detail below, while this case was last in 
remand status, the Veterans Claims Assistance Act (VCAA) 
became law, having been signed by the President in November 
2000.  While the claims file was at the RO for essentially 2 
years after the passage of the law, virtually no mention was 
made of its consideration and virtually no notice was 
provided to the veteran.  The supplemental statement of the 
case issued in August 2002 in fact contains a citation to 
provisions of 38 C.F.R. § 3.159 that were superseded by the 
act.

The Board notes that the Veterans Claims Assistance Act 
(VCAA) of 2000 became effective during the pendency of this 
appeal.  38 U.S.C.A. § 5100 et. seq. (West 2002).  There have 
also been final regulations promulgated to implement the new 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).  This law eliminated the former statutory requirement 
that claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Because of this change in the law brought about by the VCAA, 
the RO must also provide the veteran with complete notice of 
the provisions of the VCAA and determine whether any 
additional notification or development action is required 
under the VCAA.  

In this regard, it is noted that the RO has not specifically 
advised the veteran of the notice and duty to assist 
provisions of the VCAA.  The RO has not informed the veteran 
as to evidence he should submit, and of what the VA would 
obtain.  The claim currently on appeal must be readjudicated 
by the RO in light of this change in the law.  While the 
Board regrets the additional delay involved in remanding this 
case, proceeding with a decision on the merits at this time 
would not ensure full compliance with due process.  

As there has been no compliance in this case with the VCAA, 
this case is REMANDED to the RO for the following:  

1.  The RO must review the claims file 
and undertake all notification and 
development action required by the VCAA.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
At the very least, the veteran should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect 
on his particular claim.  

2.  Thereafter, if additional information 
is submitted or obtained, the RO should 
readjudicate the claim on appeal.  If the 
benefits sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  If there is no 
response or additional information 
received, the matter should be returned 
to the Board in accordance with 
applicable procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


